Case 3:18-cv-02068-BEN-DEB Document 91 Filed 09/15/20 PageID.1399 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11
      PARK ASSIST, LLC,                       Case No.: 3:18-CV-02068-BEN-DEB

 12              Plaintiff,                   ORDER GRANTING JOINT
 13                                           MOTION FOR EXTENSION OF
            v.                                TIME TO SERVE AMENDED
 14                                           INFRINGEMENT CONTENTIONS
 15   SAN DIEGO COUNTY REGIONAL
      AIRPORT AUTHORITY; ACE                  DKT. NO. 90
 16   PARKING MANAGEMENT, INC.,
 17
                 Defendants.
 18

 19

 20        With good cause appearing, Plaintiff Park Assist, LLC’s (“Plaintiff”) and
 21   Defendants San Diego County Regional Airport Authority and Ace Parking
 22   Management, Inc.’s (“Defendants”) joint motion to extend time to serve amended
 23   infringement contentions is GRANTED. Plaintiff’s Amended Infringement
 24   //
 25   //
 26   //
 27   //
 28
Case 3:18-cv-02068-BEN-DEB Document 91 Filed 09/15/20 PageID.1400 Page 2 of 2




  1   Contentions must be served by September 22, 2020. No further continuances will
  2   be granted without good cause.
  3         IT IS SO ORDERED.
  4
      Dated: September 15, 2020
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
